UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2054



MARTIN G. BAYERLE,

                                              Plaintiff - Appellant,

          versus

NEIL S. BUCKLEW; RICHARD ADAMS; CATHY M.
ARMSTRONG; KAY GOODWIN; DAVID C. HARDESTY,
JR.; JOHN R. HOBLITZELL; JOHN G. HOPKINS, V;
LUCIA B. JAMES; CHARLES W. MANNING; HENRY R.
MAROCKIE; PAUL R. MARTINELLI; JON A. MCBRIDE;
ROBERT A. MCMILLAN; A. MICHAEL PERRY; JOSEPH
W. POWELL; C. ALLAN ROBERTS; HENRY G. TAYLOR;
DAVID G. TODD; CLIFFORD M. TRUMP, Trustees,
Individually; ROBERT M. BASTRESS; THOMAS CADY;
LISA EICHHORN; ROBERT G. LATHROP; MAJORIE
MCDIARMID, Committee Members, Individually,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-94-144)


Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Martin G. Bayerle, Appellant Pro Se. Stephen Randolph Brooks,
FURBEE, AMOS, WEBB & CRITCHFIELD, Fairmont, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Bayerle v. Bucklew, No. CA-94-144 (N.D.W. Va. Apr. 28,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2